Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants' response, arguments and amendments filed on 02/11/2022 have been fully considered and are deemed to be persuasive to overcome the rejections previously applied; in said amendment, applicants’ have amended claims 1, 7-8 and 12, cancelled claims 3, 5, 6, 9 and 14 and added new claims 16-19. Thus, amended claims 1-2, 4, 7-8, 10-13 and 15-19 are pending in this application for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
Withdrawn-Claim Rejections: 35 USC § 112(b)
Previous rejection of claim 7 and claims 8-15 depending therefrom rejected under 35 U.S.C. 112(b), is being withdrawn due to claim amendments and persuasive arguments.
Withdrawn-Claim Rejections: 35 USC § 112(a)
Previous rejection of claims 1-15 rejected under 35 U.S.C. 112(a), is being withdrawn due to claim amendments and persuasive arguments.
Withdrawn-Claim Rejections: 35 USC § 102 
Previous rejection of claims 1, 2, 5, 9 and 13-15 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Martins TFSM., (Master’s Thesis, Universidade de Lisboa (Univ., of Lisbon), Portugal, 2018, pages 1-97), is being withdrawn due to claim amendments and persuasive arguments (for details, see applicants’ arguments/remarks dated 02/11/2022; page 8).   


Withdrawn-Claim Rejections: 35 USC § 103 (AIA ) 
Previous rejection of claims 1-15 rejected under 35 U.S.C. 103(a) as being unpatentable over Martins TFSM., (Master’s Thesis, Universidade de Lisboa (Univ., of Lisbon), Portugal, 2018, pages 1-97) as applied to claims 1, 2, 5, 9 and 13-15 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of Gorke et al., (US 8,247,198), Zhang et al., (J. Mol. Catalysis B: Enz., 2016, Vol. 123: 35-40), Zhao et al., (Org. Biomol. Chem., 2011, Vol. 9: 1908-1916), Tripathy et al., (C. R. Chimie, 2018, Vol. 21: 112-130) and Sigma-Aldrich (Product Specification, 1 page, downloaded on 11/12/2021 from sigma-aldrich.com) (for details, see applicants’ arguments/remarks dated 02/11/2022; pages 8-10).   
Allowable Subject Matter
Claims 1-2, 4, 7-8, 10-13 and 15-19 are allowed.


	The following is an examiner’s statement of reasons for allowance: Following a diligent search it was determined that the prior art neither teaches nor suggests a method for preparing Gemini lipoamino acid compound, comprising:…, as recited in allowed claims 1-2, 4, 7-8, 10-13 and 15-19.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652